Citation Nr: 0923602	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-36 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
September 2, 1941, to April 9, 1942, and from February 28, 
1945, to April 30, 1946.  The Veteran died in September 1996.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines which denied the benefit sought.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claimant's appeal has been obtained.

2.  The appellant's claim for service connection for the 
cause of the Veteran's death was last denied in an unappealed 
March 2005 rating decision.

3.  Evidence received since the March 2005 RO denial is 
cumulative of that previously of record. 


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the 
appellant's claim of entitlement to service connection for 
the cause of death is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7105 (West 2002).


2.  The evidence received subsequent to the March 2005 rating 
decision is not new and material and the requirements to 
reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a);  38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In the context of claims to reopen and claims for Dependency 
and Indemnity Compensation (DIC), VA has a duty to tailor its 
Veterans Claims Assistance Act (VCAA) notice to meet the 
unique circumstances of the particular case.  In new and 
material claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In a DIC claim, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

The Board finds that a predecisional VCAA letter dated in 
July 2006 substantially complied with the VCAA notice 
requirements.  This letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  She was asked to submit evidence and/or 
information in her possession to the RO.  She was provided 
the definition of new and material evidence.  She was 
specifically advised of the basis for the prior final denial.  
While the July 2006 letter did not inform the claimant of the 
laws and regulations governing disability ratings and 
effective dates, as the claim is denied this defect in the 
notice is moot.  See Dingess, supra.

In regards to the Hupp notice requirements, the Board notes 
that, while the Veteran was service connected for a shrapnel 
wound to his left foot during his life time, the July 2006 
VCAA letter did not specifically notify the claimant of this 
fact and explain the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition.  The Board finds, however, based on a 
review of the appellant's statements in this case, no 
prejudice to the claimant due to this deficient notice as she 
never claimed that the Veteran's service-connected condition 
may have caused his death.  As a result, the Board finds that 
there have been no notice errors that have resulted in any 
prejudice to the appellant or affected the essential fairness 
of the adjudication.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained all available and identified service records as well 
as post-service records.  Based on the foregoing, all known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file, and the 
appellant has not contended otherwise.

Law and Analysis

The Board observes that the appellant's claim for service 
connection for the cause of the Veteran's death was 
previously considered and denied by the Board in a decision 
dated in May 2001.  Subsequently, the appellant filed claims 
to reopen, which were denied in rating decisions issued in 
September 2003 and March 2005.  At the time of the most 
recent denial in March 2005, the evidence of record did not 
show that the Veteran's cause of death, which was recorded as 
an acute myocardial infarction, was related to his military 
service.  The appellant did not file an appeal and the 
decision became final.  See 38 C.F.R. § 7105.  In June 2006, 
the appellant requested that her claim for service connection 
for the cause of the Veteran's death be reopened.  The rating 
decision now on appeal denied the appellant's claim on the 
basis that new and material evidence had not been submitted.

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2008).  
With respect to new and material evidence claims, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers, and "material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened, and VA may 
then evaluate the merits of the claim on the basis of all 
evidence of record.

The death of a Veteran will be considered as having been due 
to a service- connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  A contributory cause 
of death is one which contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2008).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Service incurrence shall be presumed for hypertension if the 
disease develops a ten percent degree of disability or more 
within one year from the date of separation from such 
service, provided the Veteran served for ninety days or more 
during a period of war, or after December 31, 1946.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);  38 C.F.R. 
3.307, 3.309 (2008).

If a Veteran is a former prisoner of war (POW), certain 
diseases, including stroke and its complications, and 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia), shall be service connected if 
manifest to a compensable degree at any time after discharge 
or release from active service even though there is no record 
of such disease during service. 38 C.F.R. §§ 3.307, 3.309(c) 
(2008).  It is significant to note that the list of diseases 
under 38 C.F.R. § 3.309(c) was expanded, effective October 7, 
2004, to include atherosclerotic heart disease or 
hypertensive vascular disease and their complications.  See 
69 Fed. Reg. 60083-60090 (2004).

As previously noted, the appellant's cause of death claim was 
most recently denied in March 2005.  The evidence associated 
with the claims file at the time of the March 2005 rating 
decision included the Veteran's death certificate, a finding 
that the Veteran was not a POW, lay statements from friends 
of the Veteran, private and VA medical records, and 
statements from the appellant.  

Specifically, the pre-March 2005 record showed that during 
his lifetime, the Veteran was service connected for residuals 
of a shrapnel wound of the left foot with damage to Muscle 
Group X (rated 0 percent disabling).  The death certificate 
indicated that the Veteran had died in September 1996 at the 
age of 79 of an acute myocardial infarction.  The available 
medical evidence did not show hypertension until 1985.  The 
record also included a number of statements from the 
appellant in which she claimed that the Veteran was a POW 
during World War II.  In March 1972 and again in June 1990, 
the RO found that the Veteran had no POW status.

Evidence added to the record since the time of the last final 
denial in March 2005 includes written statements from the 
appellant, including a completed POW questionnaire, and an 
Administrative Decision dated in February 2007 determining 
that the Veteran does not have POW status. 

As to the February 2007 decision, this finding which once 
again confirms the Veteran was not a POW, can not act as new 
and material evidence.  38 C.F.R. § 3.156.  As to the 
appellant's statements that the Veteran was a POW and 
therefore entitled to presumptive service connection for his 
hypertension and acute myocardial infarction, this lay 
evidence was available when the RO decided the claim in March 
2005.  Then, as now, only the service department is qualified 
to make a finding as to a Veteran's POW status.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997) (the National Personnel 
Records Center (NPRC) findings as to the Veteran's service 
are binding and the Board does not have the authority to 
alter it).  

Thus, these statements are not competent evidence showing 
that the Veteran was a POW and was therefore entitled to 
service connection during his lifetime for hypertensive 
vascular disease and its complications, including the acute 
myocardial infarction that caused his death.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  Therefore, 
the newly received evidence tends to prove nothing that was 
not previously shown.  That the claimant continues to claim 
that the Veteran was a POW during World War II is not new 
evidence within the context of 38 C.F.R. § 3.156.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for the cause of death 
must be denied.  Because the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


